F I L E D
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                   SEP 28 2001
                             FOR THE TENTH CIRCUIT
                                                              PATRICK FISHER
                                                                        Clerk

    BOYD G. PERRY; JEANNE PERRY
    GILBERT; LOYD DALE PERRY;
    W.D. PERRY; D. CASEY PERRY;
    J.L. PERRY,
                                                        No. 00-2411
               Plaintiffs,                   (D.C. No. CIV-00-667-KBM/RLP)
                                                         (D. N.M.)
         and

    RICHARD H. PERRY,

               Plaintiff-Appellant,
    v.

    LOWELL STOUT, Attorney for Cities
    Service; GLEN L. HOUSTON;
    BARRY CRUTCHFIELD; OXY USA,
    INC., formerly known as Cities
    Service Oil Company; THE ESTATE
    OF N. RANDOLF REESE,

               Defendants-Appellees.


                             ORDER AND JUDGMENT         *




Before TACHA , Chief Judge, BALDOCK , Circuit Judge, and BRORBY , Senior
Circuit Judge.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Richard H. Perry, proceeding pro se, appeals from an order of the

district court   1
                     granting defendants’ motions for summary judgment. We affirm.

       This case has a long history dating back to 1976 when Mr. Perry’s father,

Henry Perry, sued defendant       2
                                      and others, for negligently disposing of salt water, a

byproduct of oil drilling near the Perry farm, with resulting contamination of the

farmland. Henry gave power of attorney to his son, D. Casey Perry, who agreed

to settle the case for $59,000.00. The district court dismissed the case in 1981,

and released defendants from any other liabilities. Mr. Perry was dissatisfied

with the settlement and obtained a general power of attorney from his father,

revoking the one previously conveyed to Casey. He then filed a motion to set

aside the judgment. That motion was denied and all appeals were denied.




1
      This case was submitted to the magistrate judge who entered final judgment
pursuant to 28 U.S.C. § 636(c)(1). But see , infra pp. 4-5.
2
      OXY USA, Inc. is the corporate successor, through merger, to Cities
Service Oil Co., the party sued in the state court proceedings.

                                                -2-
       In May 2000, Mr. Perry brought this action in federal district court on

behalf of himself and his siblings. He named as defendants OXY USA, Inc. as

well as the company’s former attorney, two of the Perry’s former attorneys, and

the estate of the presiding state court judge, who is now deceased. In his

complaint, Mr. Perry alleged plaintiffs’ rights under 42   U.S.C. §§ 1983 and 1985

had been violated as defendants had conspired to commit fraud and “gross

malpractice” in the state court case. He further asserted that Casey lacked

authority to settle the case because his signature had been forged on the power of

attorney form.

       The district court granted summary judgment to defendants holding that the

action was barred by the statute of limitations. The court also concluded that the

statute of limitations could not be tolled by casting plaintiffs’ allegations as

constituting a continuing violation.

       On appeal, Mr. Perry argues that the magistrate judge prematurely

dismissed the complaint without investigating his allegations that the state court

order was void due to fraud. He also contends the magistrate judge had no

authority to issue the judgment without obtaining his consent to proceed before

her pursuant to § 636(c)(1). He claims that the consent document purporting to

contain his signature was forged and was pulled from the court files so he could

not discover that fact. He further claims violations of the Clean Water Act.


                                            -3-
       We initially directed the parties to address the issue of who was the proper

party on appeal to this court. The notice of appeal was signed by Richard H.

Perry and states that “the Plaintiff Richard H. Perry, Pro se, hereinafter referred

to as the (Perrys) . . . gives notice that they are appealing . . . .” R. Vol. II, tab

54. Non-attorney pro se litigants cannot represent other pro se parties.          See 28

U.S.C. § 1654 (“parties may plead and conduct their own cases personally or by

counsel”); 10th Cir. R. 3.1 (notice of appeal must be signed by appellant, if he is

proceeding pro se). Mr. Perry, therefore, is the sole appellant.

       “We review the court’s grant of summary judgment de novo, applying the

same legal standard used by the district court.”          Simms v. Okla. ex rel. Dep’t of

Mental Health & Substance Abuse Servs.             , 165 F.3d 1321, 1326 (10th Cir. 1999).

We review de novo the dismissal of plaintiff’s claims for lack of subject matter

jurisdiction due to the statute of limitations.         See Dahn v. United States , 127 F.3d

1249, 1252 (10th Cir. 1997).

       Mr. Perry contends that the document purporting to contain his signature

consenting to have this case determined by the magistrate judge is forged          .

Mr. Perry did not raise this argument to the district court. Therefore, it is waived.

See Griego v. Padilla (In re Griego)     , 64 F.3d 580, 583 (10th Cir. 1995)

(magistrate judge’s lack of statutory authority not a jurisdictional defect;

objection to such authority waived if untimely).           Further, Mr. Perry received


                                                  -4-
ample evidence the case had been submitted to a magistrate judge for disposition.

He did not contest that action until the magistrate judge ruled against him.

Mr. Perry’s self-serving statements are unavailing.

       Mr. Perry also argues the Clean Water Act provided the district court

jurisdiction over this case. He did not raise this issue to the district court and

therefore, it is waived.   See Thompson v. United States , 223 F.3d 1206, 1211

(10th Cir. 2000).

       The district court ruled that Mr. Perry’s complaint was barred by New

Mexico’s three-year statute of limitations for personal injury actions.      See N.M.

Stat. Ann. § 37-1-8; Wilson v. Garcia , 471 U.S. 261, 280 (1985). We agree and

AFFIRM the judgment of the United States District Court for the District of New

Mexico on this issue for substantially the reasons set forth in the magistrate

judge’s order of September 11, 2000. Further, no tolling statute applies.

Mr. Perry’s outstanding motions are DENIED.          The mandate shall issue forthwith.


                                                         Entered for the Court



                                                         Wade Brorby
                                                         Senior Circuit Judge




                                             -5-